Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HomChaudhuri et al. (United States Patent Application Publication US 2018/0284864), hereinafter HomChaudhuri.

1, HomChaudhuri teaches a method for operating a processor in an electronic device, the method comprising: 
identifying an average throughput for a first set of subframes; ([0088] “The packet-based DCVS controller 400 determines an average throughput of the incoming and/or outgoing data packets (704).” [0089] “the DCVS controller 400 may monitor the average throughput of the incoming and/or outgoing data packets for a threshold duration (e.g., 200 ms) before determining whether to adjust the operating frequency and/or bandwidth of the first set of hardware resources.” Monitoring the average throughput of the incoming and/or outgoing data packets is interpreted as identifying an average throughput. Furthermore, the average throughput is monitored for a duration. The incoming and/or outgoing data packets for a duration is interpreted as a first set of subframes.)
predicting a load of the processor for a second set of subframes based on the identified average throughput; ([0073] “the aggregator 530 may dynamically adjust the TX DCVS state 502 (e.g., within a DCVS interval) upon detecting a burst condition. Frame (or short interframe space (SIFS)) bursting is a technique that may be used to increase the throughput of communications while reducing the overhead each packet transmission. Specifically, a "burst" of outgoing data packets may be transmitted in rapid succession (e.g., separated by a SIFS duration), without relinquishing control of the wireless medium. To ensure a high throughput of data, frame bursting may require a relatively high DCVS state. However, due to the reduction in overhead, the operating frequency of the clock (and/or related hardware resources) may be relaxed after transmitting the initial frame or packet of the burst. [0089] “the DCVS controller 400 may monitor the average throughput of the incoming and/or outgoing data packets for a threshold duration (e.g., 200 ms) before determining whether to adjust the operating frequency and/or bandwidth of the first set of hardware resources.” Based on the identified average throughput monitored for a duration, if increase of the frame or change in ingoing and/or outgoing data during the duration, which is interpreted as based on the identified average throughput, the burst or overhead of packet after the duration, which is interpreted as a load of the processor for a second set of subframes, is determined, which is interpreted as predicting a load of the processor for a second set of subframes.)
determining an operating frequency of the processor for the second set of subframes based on the predicted load; and operating the processor on the determined operating frequency for the second set of subframes. ([0085] “the packet-based DCVS controller 400 may dynamically configure an operating frequency of one or more hardware resources within the CPU subsystem based at least in part on the packet metrics (630)… the DCVS logic 420 may determine the DCVS state by looking up the corresponding packet metrics in a DCVS lookup table 430.” [0090] “The first throughput threshold TTH1 may correspond to a lower DCVS state-transition boundary. Thus, if the average throughput is below the first throughput threshold TTH1 (as tested at 706), the packet-based DCVS controller 400 may reduce the operating frequency and/or bandwidth of one or more hardware resources in the first set (707). For example, the DCVS logic 420 may select a new DCVS state (e.g., from the DCVS lookup table 430) that provides a lower operating frequency and/or bandwidth for the one or more hardware resources in the first set.” [0091] “The second throughput threshold TTH2 may correspond to an upper DCVS state-transition boundary. Thus, if the average throughput is above the second throughput threshold TTH2 as tested at 708), the packet-based DCVS controller 400 may increase the operating frequency and/or bandwidth of one or more hardware resources in the first set (709).” Based on the predicted load, which is determined based on the average throughput of the first set of subframes or data for the duration, the operating frequency is determined for the duration after the duration for the first set using a DCVS lookup table. As shown in Fig. 7, set of resources or the operating frequency is increased or decreased.)

Regarding claim 4, HomChaudhuri teaches determining an average size of data packets received in the first set of subframes; and identifying the average throughput based on the determined average size. ([0053] “the CPU subsystem 300 may monitor incoming and/or outgoing data packets over a DCVS interval (e.g., -100 ms) to determine average packet metrics over the DCVS interval. The CPU subsystem 300 may then determine, given its current DCVS configuration, when to adjust the operating frequency and/or bandwidth of one or more hardware resources based on the average packet metrics.” [0054] “the CPU subsystem 300 may increase the operating frequency and/or bandwidth of one or more hardware resources provided along the first signal path 301 if the average packet size increases beyond a second threshold size. The average packet size may directly correlate with the payload size of incoming and/or outgoing data packets during the DCVS interval (e.g., since the payload typically accounts for the majority of each data packet). In at least one embodiment, the CPU subsystem 300 may dynamically adjust the operating frequency and/or bandwidth of one or more hardware resources provided along the first signal path 301 based at least in part on the payload size of incoming and/or outgoing data packets.” [0088] “The average throughput may directly correlate with the payload size of the incoming and/or outgoing data packets (e.g., during the DCVS interval) as well as the MAC service data unit (MSDU) rate.” Average packet metrics, which is average packet size, over the DCVS interval, which is interpreted as an average size of data packets received in the first set of subframes, is determined. The payload size of incoming and/or outgoing data packets during the DCVS interval, which is interpreted as the determined average size of the data packets in the first set of subframes, is directly correlated with the throughput, which is interpreted as identifying the average throughput based on the determined average size.)

Regarding claim 5, HomChaudhuri teaches adjusting the determined operating frequency if the determined operating frequency fails to meet a required load for the second set of subframes. ([0092] “The packet-based DCVS controller 400 further determines an average number of descriptors associated with the incoming and/or outgoing data packets (710). For example, the average number of descriptors may also be measured over a predetermined DCVS interval.” [0096] “For some embodiments, the packet-based DCVS controller 400 may resolve any discrepancies in the operating frequencies and/or bandwidths determined based on the different packet metrics by averaging the operating frequencies and/or bandwidths identified for each hardware resource.” [0093] “The packet based CVS controller 400 may compare the average number of descriptors (D) with a first descriptor threshold (D1m) and a second descriptor threshold (DrH2) to determine how to configure the operating frequency and/or bandwidth of the second set of hardware resources.” As shown in Fig. 7, after adjusting the operating frequency based on the average throughput, average number of descriptors for packets are further determined to adjust operating frequency in the second set, which also affects the operation of the first set of resources. Thus, after adjusting, which is interpreted as the determined operating frequency, the discrepancies in the operating frequencies, which is interpreted as fails to meet a required load for the second set of subframes, is resolved, which is interpreted as adjusting the determined operating frequency.)

Regarding claims 8, 11, and 12, the claims 8, 11, and 12 are the apparatus claims of the method claims 1, 4, and 5. The claims 8, 11, and 12 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, HomChaudhuri teaches all the limitations of the claims 8, 11, and 12.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over HomChaudhuri in view of KIM et al. (United States Patent Application Publication US 2016/0165169), hereinafter KIM.

Regarding claim 2, HomChaudhuri teaches all the limitations of the method of claim 1, as discussed above.
HomChaudhuri teaches identifying the average throughput based on the identified average TB size. ([0088] “The average throughput may directly correlate with the payload size of the incoming and/or outgoing data packets (e.g., during the DCVS interval) as well as the MAC service data unit (MSDU) rate.” As discussed above, HomChaudhuri teaches determining the average size of payload of the data packet, which is interpreted as identified average TB size. Furthermore, the size of payload or the identified average TB size is directly correlated with the throughput. Thus, determining the average throughput by the direct correlation between the size of the packets and the throughput is interpreted as identifying the average throughput based on the identified average TB size.)
However, HomChaudhuri does not teach identifying an average transport block (TB) size for the first set of subframes based on a modulation coding scheme (MCS), a coding rate, and a number of resource blocks (RBs) allocated to the electronic device. 
KIM teaches identifying an average transport block (TB) size for the first set of subframes based on a modulation coding scheme (MCS), a coding rate, and a number of resource blocks (RBs) allocated to the electronic device; ([0059] “The raw/compression and MCS decision unit 412 determines the MCS, that is, a coding rate and a modulation order to be applied to the packet. An MCS index determined by the raw/compression and MCS decision unit 412 is provided to the first packetizing unit 408 and the second packetizing unit 410. The MCS index can be provided to other modules (e.g., a modem, a Communication Processor (CP), and so on) which encode and modulate the packet.” [0063] “Referring to FIG. 5, the raw/compression and MCS decision unit 412 includes a raw/compressed packet selection unit 502, an average packet size estimation unit 504, an MCS mapping unit 506, and an MCS mapping table 508.” Fig. 2A, 200 “Memory” [0046] “The memory 200 can include a fixed number of memory blocks, and each memory block can have a fixed memory block size. The memory block size is designed to store packets of a predefined maximum size with out overflow.” [0065] “The average packet size estimation unit 504 calculates an average size of the transmit packets.” [0066] “the mapping of the MCS index and the average packet size can be defined to select a more robust coding rate and modulation order as the average packet size gets smaller.” The average packet size estimation unit determines the average size of the transmit packets. The average packet size estimation unit is part of the MCS unit, which also includes the coding rate. Furthermore, the number of memory blocks, which is interpreted as a number of resource blocks allocated to the electronic device, affects the size of the packet, as shown in Fig. 2A and Fig. 2B.) 
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HomChaudhuri by incorporating the teaching of KIM of identifying an average TB size for the first set of subframes based on a MCS, a coding rate, and a number of RBs. They are all directed toward controlling data packets. As recognized by KIM, when the compressed packet with the size up to twice after the compression is transferred to the memory, the compressed packet can cause an overflow in the memory and bus collision. ([0047] [0048]) Furthermore, increase in data size as a result of a compression process degrades radio resource efficiency, contrary to the purpose of compression. Thus, by identifying the average packet size based on MCS, a coding rate, and a number of RBs, the compressed packets and raw packets are identified prior to transferring to the memory in order to avoid overflow in the memory. Therefore, it would be advantageous to incorporate the teaching of KIM of identifying an average TB size for the first set of subframes based on a MCS, a coding rate, and a number of RBs in order to avoid overflow in the memory.

3, HomChaudhuri in view of KIM teaches all the limitations of the method of claim 2, as discussed above.
HomChaudhuri, as modified above, further teaches predicting an average size of data packets to be received in the second set of subframes based on the identified average TB size; and predicting the load of the processor based on the predicted average size. ([0054] “the CPU subsystem 300 may increase the operating frequency and/or bandwidth of one or more hardware resources provided along the first signal path 301 if the average packet size increases beyond a second threshold size. The average packet size may directly correlate with the payload size of incoming and/or outgoing data packets during the DCVS interval (e.g., since the payload typically accounts for the majority of each data packet). In at least one embodiment, the CPU subsystem 300 may dynamically adjust the operating frequency and/or bandwidth of one or more hardware resources provided along the first signal path 301 based at least in part on the payload size of incoming and/or outgoing data packets.” The size of the payload is directly correlated with the payload size, which is interpreted as predicting an average size of data packets to be received in the second set of subframes based on the identified average TB size. Based in part on the payload size of incoming and/or outgoing data packets, which Is interpreted as based on the predicted average size, the operating frequency is adjusted to process the data after the duration, which is interpreted as predicting the load of the processor.) 

Regarding claims 9 and 10, the claims 9 and 10are the apparatus claims of the method claims 2 and 3. The claims 9 and 10 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, HomChaudhuri in view of KIM teaches all the limitations of the claims 9 and 10.

Allowable Subject Matter
Claims 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  HomChaudhuri teaches to dynamically configures an operating frequency by comparing the average throughput and/or the average packet size to multiple thresholds. However, HomChaudhuri does not teach a ratio of a difference between the first frequency level and the operating frequency level to a difference between the operating frequency level and the lower frequency level.
KIM teaches identifying average packet size with MCS, a coding rate, and a number of RBs. However, Kim does not teach a ratio of a difference between the first frequency level and the operating frequency level to a difference between the operating frequency level and the lower frequency level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ON et al. (United States Patent Application Publication US 2016/0342191) teaches a CPU frequency scaling apparatus and method to select an optimal frequency based on the average load of the overall system during a specific time interval.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.K./Examiner, Art Unit 2187            
     
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187